Title: Editorial Note
From: 
To: 


      “A Dissertation on the Canon and the Feudal Law,” published unsigned and untitled in the Boston Gazette, 12, 19 August, 30 September, 21 October 1765, was at once John Adams’ first effort to determine the significance of New England in American history and his initial contribution to the literature of the American Revolution. Seen from the first perspective, this work belonged to a genre which had begun at least as early as 1630 with John Winthrop’s famed “Citty upon a Hill” sermon aboard the Arbella; while viewed from the second, it was a forceful justification of American opposition to the Stamp Act. From a strictly literary point of view, moreover, the “Dissertation,” written as it was in clear, concise, ringing tones, was the most satisfying of Adams’ published works.
      The “Dissertation” derived its dual character from the fact that Adams composed it in 1765 at widely different times, under widely different circumstances, and for widely different reasons. He first conceived the idea for it through his participation in the Sodality, a private club of provincial lawyers consisting, in addition to Adams himself, of Jeremiah Gridley, Samuel Fitch, and Joseph Dudley, which began to meet informally “for the study of Law and oratory” once a week starting in January 1765 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:251). Despite their original intention to strive for self-improvement by pursuing both legal and rhetorical studies, in practice the members of the Sodality confined themselves almost exclusively to discussing the historical significance of feudal law. These conversations prompted Adams to set down in fragmentary form—possibly as a prelude to presenting his colleagues in the Sodality with a finished essay for their private consideration—some random thoughts about the historic function of canon and feudal law as systems, respectively, of clerical and secular tyranny, the importance of the settlement of New England as a decisive episode in the chronicle of liberty’s struggle against these two particular forms of despotism, and the role of popular education as a bulwark of freedom in colonial New England (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., p. 255–258; No. I, below). Written at various times between February and July 1765, these “Hints for future Enquiries,” as Adams described them, subsequently went through considerable refinement and expansion until at length they appeared in print in the first three published segments of the “Dissertation” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:255; Nos. III–V, below).
      Adams decided to expand the “Dissertation” for newspaper publication rather than submit it as a private communication to the Sodality owing to Parliament’s approval of the Stamp Act in March 1765, news of which reached Boston the following May. As a result of these events, Adams’ abstract speculations suddenly took on new meaning, for in the Stamp Act he saw nothing less than an “enormous Engine, fabricated by the british Parliament, for battering down all the Rights and Liberties of America” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:263). Thus, what had begun as an essay in historical analysis now became, in addition, an eloquent justification of American resistance to alleged British tyranny, as Adams devoted part of the third and all of the fourth published sections of the “Dissertation” to the argument that the passage of the Stamp Act, when taken in conjunction with the efforts of the Society for the Propagation of the Gospel in Foreign Parts to convert New England Dissenters to the Anglican communion, represented a resurgence of political and ecclesiastical oppression which Americans could ignore only at their peril (Nos. V and VI, below).
      Although Adams was later to claim that the “Dissertation” was the spark which ignited New England’s opposition to the Stamp Act, in fact it did no such thing, resistance to this measure having developed in this region prior to and independent of the appearance of Adams’ work (JA to Edmund Jenings, 20 April 1780, Adams Papers). In a more modest moment Adams probably more accurately described the effect of his “Dissertation” on the Revolutionary controversy when he referred to it as a “Production . . . written at Random weekly without any preconceived Plan, printed in the Newspapers, without Correction, and so little noticed or regarded here Massachusetts that the Author never thought it worth his while to give it Either a Title or a signature” (JA to Catherine Macaulay, 9 Aug. 1770, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:360–361).
      Despite its failure to make an immediate impact in America, the “Dissertation” enjoyed a long and involved bibliographical history during the era of the American Revolution. Before the outbreak of the War for Independence it was reprinted in England three times, on each occasion without Adams’ prior knowledge or consent. In 1765 Thomas Hollis, an English radical determined to bring about the repeal of the Stamp Act, procured the republication of this work in the London Chronicle, 23, 28 Nov., 3, 26 Dec., under the title of “A DISSERTATION on the Feudal and the Canon Law” (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:258, n. 1). Three years later Hollis also had it reprinted in the pamphlet The True Sentiments of America, London, 1768, in this instance with the more familiar title, “A Dissertation on the Canon and the Feudal Law.” It was this reprinting that Charles Francis Adams used in his edition of his grandfather’s works, incorporating the several corrections noted by John Adams in his copy of True Sentiments, which is now in the Stone Library at the Old House in Quincy. In this edition, however, Hollis mistakenly ascribed the authorship of the “Dissertation” to Jeremiah Gridley, who had died the previous year. Hollis was speedily disabused of this error by the Rev. Andrew Eliot, one of his correspondents in Boston, who advised him that Adams was the real author (Andrew Eliot to Thomas Hollis, 27 Sept., 17 Oct. 1768, MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 4th ser., 4 [1858]:426–427, 434). In his copy John Adams wrote in a palsied hand in the margin opposite Hollis’ date of 1765, “Month of August”; and after Hollis’ brief identification of Gridley, Adams wrote in a firm hand, “By John Adams.” The last reprinting of the “Dissertation” in England before the beginning of armed conflict with the colonies took place five years afterward, when it appeared in the second volume of A Collection of Tracts on the Subjects of Taxing the British Colonies in America, 4 vols., London, 1773. The responsibility for this edition has yet to be determined.
      During the next decade two other editions of the “Dissertation” were printed, the first with Adams’ full cooperation and support and the second possibly without them. In order to dispose English public opinion to support peace negotiations on terms the American commissioners thought favorable, Adams secured the publication in London in 1782 of A  of State-Papers, Relative to the First Acknowledgment of the Sovereignty of the United States of America, and the Reception of Their Minister . . . by . . . the States General of the United Netherlands. To which is Prefixed the Political Character of John Adams, Ambassador . . . to . . . the Netherlands. By an American. Likewise an Essay on Canon and Feudal Law, by J. Adams, Esq. (MBAt pamphlet copy). Adams did this largely through the agency of Edmund Jenings, a native Marylander with contacts among English printers; he probably also wrote the laudatory sketch of Adams in the above pamphlet (JA to Edmund Jenings, 28 April, 19–28 Aug. (LbC), 30 Aug., 16 Sept. 1782, Adams Papers; Edmund Jenings to JA, 22, 29 Aug. 1782, same). In the following year, on the other hand, a pamphlet appeared in Philadelphia containing John Baker Holroyd, 1st Earl of Sheffield’s “Observations on the Commerce of the American States . . . ,” Adams’ “Dissertation,” and Jenings’ “Political Character” (EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 17976). So far the responsibility for this edition has not been determined.
      The present edition of the “Dissertation” comprises some fragmentary notes Adams evidently wrote in connection with it as well as all four segments which were published in the Boston Gazette between 12 August and 21 October 1765. What is probably the earliest draft of the “Dissertation” has already been printed in Adams’ Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:255–258, and so is not reprinted here.
     